DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention, specifically the sterilization module “the sterilization module configured such that each time…etc.,” in independent Claim 1, has changed the scope of the claimed invention.  Upon further review, the Examiner finds that a combination of previous secondary reference Burbank et al., (“Burbank”, US 2014/0018727), with previous primary reference Jansson, (WO00/57935A1), would read upon amended Claim 1.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant first argues that the previous 112 rejections should be withdrawn.  The Examiner has withdrawn these 112 rejections due to the amendments made, but has added one new 112 rejection as a result of those amendments.
On pages 6-7, Applicant argues against previous primary reference Jansson disclosing the added limitation “the sterilization module configured such that each time…etc.,” in independent Claim 1.  The Examiner notes that Jansson no longer anticipates Claim 1 as it does not disclose the added limitation to independent Claim 1.  Upon further view, the Examiner notes that paragraph [0164] & [0112] of secondary reference Burbank appears to disclose this feature instead, in combination with Jansson.   Thus, these remarks are considered moot.
On page 7, Applicant argues that Burbank does not disclose the above added limitation because ultrafilters 958 do not sterilize both before and after generation of the concentrate.  However, the Examiner notes that an upstream sterilization module comprising sterilizing filter 939 discloses sterilizing both the water and the osmotic concentrate separately before the concentrate is generated.  For this reason, the Examiner finds Applicant’s remarks here unpersuasive because the Examiner does not rely upon the downstream sterilization module including ultrafilters 958 in Burbank.
On pages 8-9, the remainder of Applicant’s arguments that other secondary references relied upon for dependent claims do not disclose the above added limitation to independent Claim 1 are also considered moot since Burbank discloses this limitation in combination with Jansson for the reasons stated above. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the water fluid”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-7, 9-12, 17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Burbank et al., (“Burbank”, US 2014/0018727).
Claims 1 & 5-7 are directed to a temperature regulation system for use in peritoneal dialysis, an apparatus type invention group.
Regarding Claims 1 & 5-7, Jansson discloses a temperature regulation system, (Apparatus 100, Control 104, Thermal Control/Sterilization Module 300, See Figures 1, 1a & 2 and See page 35, lines 11-21, page 37, lines 5-14), for use in peritoneal dialysis, (See page 33, lines 35-38), comprising: 
a first fluid line fluidly connected to a dialysate generation system, (Thermal Control/Sterilization Module 300 has Line 4a leading to Concentrate Mixing Module 400, See Figures 2 & 4a); the dialysate generation system comprising a water source, (Water Source 1, See Figure 3, and See page 43, lines 15-19), and at least one concentrate source, (Concentrate Sources 408/410 etc., See Figure 5b, and See page 63, lines 35-38, page 64, lines 1-9); the first fluid line including a heater, (Heat Exchanger 360, See Figures 2, 4a, and See page 92, lines 11-21), and at least a first temperature sensor positioned downstream of the heater, (Temperature Sensors 370 in Line 4b/8a downstream of Heat Exchanger 360 and Line 4a, See Figure 4a, See page 53, lines 10-16, and See page 59, lines 34-38); 
the first fluid line fluidly connectable to an integrated cycler through a second fluid line having at least a second temperature sensor, (Second part of Line 8a having Temperature Sensors 372 which later leads to Cycler Module 600, See Figures 4 & 7, See page 59, lines 34-38, See page 60, lines 1-12); wherein the first temperature sensor is downstream of a connection between the water source and the at least one concentrate source and wherein the first temperature sensor is either upstream or part of the integrated cycler, (Temperature Sensors 370 are downstream of Concentrate Module 400 including Concentrate Sources 408/410 etc. and upstream of part of Line 8a leading to Cycler module 600, See Figures 2, 4a, 5b, and 7), wherein the heater is downstream of the connection between the water source and the at least one concentrate source, (Heat Exchanger 360 is downstream of Mixing Module 400 and Water Source 1, See Figures 2, 3 & 4a), either upstream or part of the integrated cycler, (Heat Exchanger 360 on Line 4a is upstream of Cycler Module 600, See Figures 2 and 4a); 
a control system in communication with the first temperature sensor, the second temperature sensor, and the heater; the control system controlling the heater based on a temperature measured by the first temperature sensor and the second temperature sensor to heat a fluid a set temperature, (See page 53, lines 10-16, See page 55, lines 20-32, page 59, lines 34-38, page 60, lines 1-12, and See page 61, lines 19-23, See page 74, lines 4-14; The system confirms that the temperature is at least 37 deg. C or at a sterile temperature after the water passes through Heat Exchanger 360 by the time it reaches temperature sensors 370);
at least a first osmotic agent source, (Glucose 420, See Figure 5 and See page 63, lines 1-9 and page 91, lines 25-31, page 92, lines 3-6);
and wherein the first fluid line is fluidly connected to the first osmotic agent source downstream of the heater, (Glucose 420 is connected downstream to Lines 4a/4b downstream of Heat Exchanger 360, See Figures 4a and 5b, See page 92, lines 3-10),
a sterilization module having one or more sterilization components, (Sterilization Module 300 which includes Disinfection Heater 330 and Heating Coil 363, See Figure 4a, See page 53, lines 10-16, See page 92, lines 19-36; The Examiner interprets that “normal operation” includes both the process of sterilizing the water, adding concentrate to the water to make dialysate, and then sterilizing the dialysate again before use.  Thus, the Examiner takes the position that ‘normal operation’ is broad enough such that every component in the sterilization module 300 will act upon the fluid at some point during the process);
and that the control system is programmed to pump water through the sterilization module and into the first osmotic agent source to generate an osmotic agent concentrate, (Water through Disinfection Heater 330 in Line 4a before entering Concentrate Module 400 and Glucose 420 to generate glucose solution, See Figures 4a & 5, See page 104, lines 12-20, page 105, lines 23-30), and to pump the osmotic agent concentrate through the sterilization module, (Concentrate travels through Line 4b through Coil 363, See Figures 4a & 5, See page 92, lines 19-36).
Jansson does not disclose wherein the sterilization module is configured such that each time the water fluid is pumped through the sterilization module during normal operation, every one of the one or more sterilization components acts on the water; and each time the osmotic agent concentrate is pumped through the sterilization module, every one of the one or more sterilization components acts on the osmotic agent concentrate.
Burbank discloses a peritoneal dialysis system, (See Abstract, Burbank), wherein the sterilization module is configured such that each time the water fluid is pumped through the sterilization module during normal operation, every one of the one or more sterilization components acts on the water; and each time the osmotic agent concentrate is pumped through the sterilization module, every one of the one or more sterilization components acts on the osmotic agent concentrate, (See paragraph [0164] & [0112], Burbank; Burbank discloses passing water from the source through the sterilizing-grade filter before entering the mixing container; and also discloses passing the contents of the first and second containers (containing osmotic agent and electrolyte respectively) through this sterilizing-grade filter as well).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the temperature regulation system of Jansson by incorporating wherein the sterilization module is configured such that each time the water fluid is pumped through the sterilization module during normal operation, every one of the one or more sterilization components acts on the water; and each time the osmotic agent concentrate is pumped through the sterilization module, every one of the one or more sterilization components acts on the osmotic agent concentrate as in Burbank in order to “perform a bubble or pressure decay test which is done after making a batch of dialysis solution and to confirm that the filter integrity was maintained during transfer of product water”, (See paragraph [0112], Burbank), “prior to supplying fluid to a patient”, (See paragraph [0164], Burbank), thus providing “high safety margins”, (See paragraph [0011], Burbank).
Additional Disclosures Included: 
Claim 5: The temperature regulation system of claim 1, the dialysate generation system fluidly connectable to a disinfectant source, (Water Preparation Module 200 fluidly connected to Concentrate Mixing Module 400 via Line 3 or via lines 2a/c to Heating Module 300 and Line 4a to Concentrate Mixing Module 400, See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17, Jansson).  
Claim 6: The temperature regulation system of claim 5, the dialysate generation system fluidly connectable to a waste line, (Line 15 from Concentrate Module 400 to Module 500, See Figure 2 & 5, Jansson); the waste line fluidly connectable to the integrated cycler, (Module 500 with Line 15 is connected via Lines 14a/b from Cycler Module 600, See Figures 2, 6/7 and See page 42, line 38, page 43, lines 1-5, Jansson). 
Claim 7: The temperature regulation system of claim 6, further comprising a system pump; the system pump recirculating fluid from the disinfectant source, through the dialysate generation system and the temperature regulation system, (Water Preparation Module 200 fluidly connected to Concentrate Mixing Module 400 via Line 3 or via lines 2a/c and Pump 452 to Heating Module 300 and Line 4a to Concentrate Mixing Module 400 and Line 4b to Heating Module 300 again, and See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17, Jansson). 
Claims 9-12 are directed to a method, a method type invention group.
Regarding Claims 9-12, modified Jansson discloses a method using the temperature regulation system of claim 1, (See rejection of Claim 1 above), comprising the steps of: 
a) generating a peritoneal dialysate with the peritoneal dialysate generation system, (Concentrate Mixing Module 400, See Figures 2 & 4, and See page 39, lines 28-34, page 40, lines 37-38, Jansson); 
b) pumping the peritoneal dialysate through the temperature regulation system, (Line 4b from Concentrate Module 400 to Heating/Sterilization Module 300, See Figures 2, 4 & 5 and See page 39, lines 31-34, page 53, lines 24-28, Jansson); the temperature regulation system of claim 1, (Temperature Sensors 370 and Heat Exchangers 360/362/Bath 364, See Figure 4a, See page 59, lines 34-38, Jansson); 
c) pumping the peritoneal dialysate into the integrated cycler through the second fluid line, (Line 4a is later fluidly connected to Line 8a which connects to Cycler Module 600, See Figures 2 & 4a, See page 60, lines 8-12, Jansson); 
d) measuring a temperature of the peritoneal dialysate in the second fluid line, (Line 4a is later fluidly connected to Line 8a having Temperature Sensors 372, See Figure 4a, See page 60, lines 1-12, Jansson); and 
e) heating the peritoneal dialysate downstream of the connection between the water source and each of the at least one concentrate source with the heater to a desired temperature as measured by the first temperature sensor and/or the second temperature sensor, (Heat Exchanger 360 and Temperature Sensors 370/372, See page 60, lines 1-12, and See page 61, lines 19-23, Jansson).
Additional Disclosures Included: 
Claim 10: The method of claim 9, wherein the desired temperature as measured by the first temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).  
Claim 11: The method of claim 9, wherein the desired temperature as measured by the second temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC). 
Claim 12:  The method of claim 9, further comprising a step of pumping the peritoneal dialysate from the integrated cycler into a peritoneal cavity of a patient, (Cycler 600 to Patient, See Figure 2 & 7 and See page 42, lines 4-18, and page 96, lines 26-37, Jansson).
Claims 17, 19 & 20 are directed to a method of disinfecting a peritoneal dialysis system, a method type invention group.
Regarding Claims 17, 19 & 20, modified Jansson discloses a method of disinfecting a peritoneal dialysis system, (See page 101, lines 9-27, Jansson), using the temperature regulation system of claim 1, (See rejection of Claim 1 above), comprising the steps of: 
a) fluidly connecting a disinfectant source to the first fluid line of the peritoneal dialysate generation system, (Cleaning Agent 410 connected via Valve 480 to Line 4a in Concentrate Mixing Module 400, See Figure 5b, and See page 107, lines 30-38, page 108, lines 1-12; See page 92, lines 3-10; Alternatively Water Supply from Water Connection 2c to Mixing Module 400, See Figure 2 & 5b, and See page 104, lines 12-22, Jansson); 
b) fluidly connecting the first fluid line to the second fluid line, (Line 4b to Line 8a, See Figures 2, 4 & 5b, and See page 107, lines 31-38, page 108, lines 1-29, See page 92, lines 3-10, Jansson); 
c) recirculating a disinfectant solution through the peritoneal dialysis system, (Cleaning Fluid circulates through Concentrate Module 400, Thermal Module 300, Cycler 600, See Figure 2, and See page 107, lines 31-38, page 108, lines 1-29, See page 92, lines 3-10, Jansson); 
d) measuring a temperature of the disinfectant solution in the peritoneal dialysis system, (See page 62, lines 11-20, See page 92, lines 3-10, Jansson); and 
e) heating the disinfectant solution downstream of the connection between the water source and each of the at least one concentrate source to a desired temperature as measured by the first temperature sensor and/or the second temperature sensor, (See page 62, lines 11-20, See page 104, lines 12-22, lines 32-38, page 105, lines 23-38, page 106, lines 28-38, page 107, lines 1-17; and See page 109, lines 31-38, page 110, lines 1-6, See page 92, lines 3-10, Jansson).
Additional Disclosures Included:  Claim 19: The method of claim 17, wherein the desired temperature as measured by the second temperature sensor is equal to or greater than around 80 oC, (See page 109, lines 31-38, page 110, lines 1-6, See page 92, lines 3-10, Jansson). Claim 20:  The method of claim 17, wherein the disinfectant solution is a citric acid solution, (See page 108, lines 27-29, See page 92, lines 3-10, Jansson).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Kelly, (US 2005/0171501).
Claim 4 is directed to a method, a method type invention group.
Regarding Claim 4, modified Jansson discloses the temperature regulation system of claim 1, but does not explicitly disclose in the specified combination wherein at least one of the one or more sterilization components of the sterilization module is an ultrafilter.
Kelly discloses a dialysis system, (See paragraph [0075], Kelly), with at least one of the one or more sterilization components of the sterilization module that is an ultrafilter, (See paragraph [0059]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating wherein at least one of the one or more sterilization components of the sterilization module is an ultrafilter as in Kelly because the ultrafilters therein undergo the bubble test, (See paragraph [0059], Kelly), as in Burbank, (See paragraph [0112], Burbank), for ensuring integrity, (See paragraph [0061], Kelly), in which it will “remove virtually, if not all, bacteria and endotoxin” for the treated fluid, (See paragraph [0059], Kelly).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Kamen et al., (“Kamen”, US 2008/0208111).
Claims 13-16 are directed to a method, a method type invention group.
Regarding Claims 13-16, modified Jansson discloses the method of claim 12, further comprising a step of generating an alarm, (See page 35, lines 33-36, Jansson), but does not explicitly disclose generating the alarm if a temperature of the peritoneal dialysate as measured by the first temperature sensor and/or the second temperature sensor is outside of a predetermined range. 
Kamen discloses a method, (See Abstract, Kamen), comprising a step of generating an alarm if a temperature of its peritoneal dialysate as measured by a first temperature sensor and/or a second temperature sensor is outside of a predetermined range, (See paragraph [0137], Kamen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating a step of generating an alarm if a temperature of its peritoneal dialysate as measured by a first temperature sensor and/or a second temperature sensor is outside of a predetermined range as in Kamen so that “the controller…may stop or delay a PD [peritoneal dialysis] treatment if the temperature is outside of certain parameters”, (See paragraph [0137], Kamen), as “part of various safety apparatus and procedures”, (See paragraph [0137], Kamen), so that the method may treat the patient at safe temperature settings, (See paragraph [0101], Kamen).
Additional Disclosures Included: Claim 14:  The method of claim 12, further comprising stopping the step of pumping the peritoneal dialysate from the integrated cycler into the peritoneal cavity of the patient, (See page 96, lines 26-37, See page 92, lines 3-10,  Jansson) if a temperature of the peritoneal dialysate as measured by the first temperature sensor and/or the second temperature sensor is outside of a predetermined range, (See paragraph [0137], Kamen).   Claim 15:  The method of claim 13, wherein the predetermined range as measured by the first temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, See page 92, lines 3-10, Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).  Claim 16:  The method of claim 13, wherein the predetermined range as measured by the second temperature sensor is between around 25 oC and around 40 oC, (See page 59, lines 34-38, page 60, lines 1-12, See page 92, lines 3-10,  Jansson; The desired temperature disclosed anticipates the claimed range at 37 oC).
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO00/57935A1), in view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Grant et al., (“Grant”, US 2010/0051529).
Claims 18 & 19 are directed to a method of disinfecting a peritoneal dialysis system, a method type invention group.
Regarding Claim 18, modified Jansson discloses the method of claim 17, wherein there is a desired temperature as measured by the first temperature sensor, (See page 62, lines 11-20, See page 92, lines 3-10, Jansson; All of the temperature sensors in the overall system are maintained at a certain temperature to attain disinfection), but does not disclose that the desired temperature is equal to or greater than around 80 oC.  
Grant discloses a method of disinfecting a dialysis system, (See Abstract and See paragraph [0085], Grant), wherein a desired temperature is equal to or greater than around 80 oC, (See paragraph [0085], Grant; A disclosed temperature range of at least 90 degrees Celsius anticipates the claimed range at 90 degrees Celsius and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of disinfecting a dialysis system of modified Jansson by incorporating that the desired temperature is equal to or greater than around 80 oC as in Grant since this temperature is “able to cause disinfection or sterilization”, (See paragraph [0085], Grant), in the first place.
Alternatively, in the event that the step of sterilization as claim mapped to in Claim 19 does not explicitly read upon the claimed disinfection process in the earlier rejection of Claim 19, Jansson discloses a desired temperature as measured by the second temperature sensor, (See page 62, lines 11-20; All of the temperature sensors in the overall system are maintained at a certain temperature to attain disinfection), but does not explicitly disclose that this desired temperature during the disinfection step is equal to or greater than around 80 oC.
Grant discloses a method of disinfecting a dialysis system, (See Abstract and See paragraph [0085], Grant), wherein a desired temperature is equal to or greater than around 80 oC, (See paragraph [0085], Grant; A disclosed temperature range of at least 90 degrees Celsius anticipates the claimed range at 90 degrees Celsius and above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of disinfecting a dialysis system of modified Jansson by incorporating that the desired temperature is equal to or greater than around 80 oC as in Grant since this temperature is “able to cause disinfection or sterilization”, (See paragraph [0085], Grant), in the first place.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779